DETAILED ACTION
This office action is responsive to the amendment filed 12/18/2020.  As directed, claims 1-10 have been amended, claims 11-15 have been canceled, and claims 16-44 have been added.   Thus claims 1-10, and 16-44 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Newly submitted claims 28-44 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Inventions of group I (claims 1-10 and 16-27 directed to a method of manufacture) and group II (claims 28-44) are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made by die casting, stitching, compression or blow molding, welding, etc.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28-44 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings were received on 12/18/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112






The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, “as is” on line 7 is unclear.  It is unclear what is being claimed.
Regarding claim 16, “central through hole” on lines 1-2 is unclear.  It is unclear what structure is being claimed as including a through hole.  It is unclear how the through hole is related or connected to the rest of the claim elements.
Claims 2-10 and 17-27 are rejected for their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-6, 9, 17, 18, and 20-27 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Grane (2010/0170516).
Regarding claim 1, Grane discloses a method of manufacturing a cushion for a respiratory mask (fig. 7), comprising the steps of: providing a mold comprising at least two mold halves (21, 22) and a core (23) therein, the core being C-shaped (as shown, from a side view, the core is a half circle or C-shape); closing the mold ([0042] lines 1-7); injecting a first material into the mold to form the cushion ([0042] lines 8-10), the core (23) being enclosed by the first material during formation of the cushion (as shown, the core 23 in enclosed by the cushion 1) and the cushion (1) being constructed as a one-component structure ([0040] lines 1-5); opening the mold ([0042] lines 10-11 discloses moving upward as opening); and removing the core from the cushion ([0042] lines 10-12); wherein: one cavity (13) is formed when the core (23) is removed from the cushion (1); the cavity (23) is defined solely by the first material of the surrounding cushion (as shown in fig. 5, the cavity 13 is defined by walls 3, 4, 5 of the cushion seal 1); and the cavity (13) is sealed (fig. 6) after the cushion is removed from the core ([0035] lines 1-5); wherein the cushion includes a cushion portion (proximal a user’s face) having a surface (proximal surface) forming a support plane (i.e. horizontal patient contacting plane  as shown in fig. 3) that is configured to be supported on a patient’s face in use (as shown the patient contacting surface is supported on a patient’s face) and wherein prior to being removed, the core being arranged in the cushion on a plane substantially parallel to the support plane (as shown in fig. 7, the core 23 lies in a horizontal plane parallel to the support plane) when viewed in a direction (z direction i.e. into the page) substantially perpendicular to the support plane (as shown as viewed from above looking into the page, the core and patient contacting planes are parallel).

Regarding claim 3, Grane teaches that the step of removing the core (23) from the cushion leaves a single orifice (the opening between 6 and 7 or the opening in the cavity as orifice) in the cushion (1) that provides communication between the cavity and an environment external to the cushion (as shown in fig. 3, the opening between 6 and 7 before sealed is open to ambient and the central opening of the cushion allows fluid communication with an air source).
Regarding claim 4, Grane discloses sealing the cavity (13) by gluing a patch 6, 7) (see fig. 4) over the orifice ([0035] lines 1-10)
Regarding claims 5 and 6, Grane discloses the step of filling the cavity (13) with a second material (i.e. gas) prior to sealing the cavity (as shown, ambient air enters cavity 13 before sealing i.e. via portion 14 or via the orifice).
Regarding claim 9, Grane discloses varying the thickness of the core (fig. 7) and at least one wall (i.e. outer wall) being formed with a complimentary shape (as shown, the outer wall compliments facial contours).
Regarding claim 17, Grane discloses the at least one cavity (13) extends around a majority of a circumference of the cushion (as shown the core 23 is annular; [0042] lines 1-5) and thus extends around d the cushion.
Regarding claim 18, Grane discloses the at least one cavity (13) extends around approximately 95% of the circumference of the cushion (as shown, the core 23 is annular 
Regarding claim 20. Grane discloses the at least one core (23) includes ribs (i.e. portions 2, 14), at least one wall (outer wall) of the cushion being formed with a complementary shape (as shown outer walls of the cushion have a complementary shape with contours of a face).
Regarding claim 21, Grane discloses the at least two mold halves (20, 21) are movable in a direction perpendicular (i.e. vertically upwards as shown in fig. 7) to the support plane (horizontal patient contacting plane) ([0042] lines 1-10).
Regarding claim 22, Grane discloses the cushion includes an opening (central opening) configured to receive the patient’s nose, the opening being co-planar with the support plane (as shown, a user’s nose can protrude into the horizontal plane of the central opening and patient contacting surface.  As shown in fig. 1, the horizontal planes are coplanar).
Regarding claim 23, Grane discloses in fig. 7 the at least one core (23) is removed in a direction (vertically upwards) substantially perpendicular to the support plane (horizontal)([0042] lines 1-10).
Regarding claim 24, Grane discloses the cushion is symmetric about a longitudinal axis that extends parallel to the support plane (as shown in fig. 1, the cushion is symmetric along longitudinal axis III).
Regarding claim 25, Grane discloses the cushion includes a lip (i.e. concave portion) of the cushion portion and a lower cavity wall (lower cavity wall), the lip configured to contact the patient’s face in use (i.e. concave portion contacts contours of user’s face), and wherein the lip is spaced apart from the lower cavity wall when not in contact with the patient’s face (as shown the concave portion and the lower cavity wall are always spaced).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 7, 8, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grane in view of Burz (WO 2007/009782).
Regarding claim 7, Grane discloses that the thickness of the walls can be adjusted along a circumference ([0043] lines 1-5) but does not specifically disclose that the rigidity of the cushion can be adjusted by varying the thickness of the cushion wall along the cross section. However, Burz discloses that the rigidity of the cushion can be adjusted by varying the thickness of the cushion wall along its cross section ([0047] lines 1-6). It would have been obvious to one of 
Regarding claim 8, Grane discloses that the thickness of the walls can be adjusted along a circumference ([0043] lines 1-5) but does not specifically disclose that the rigidity of the cushion can be adjusted by providing ribs within the inner surface. However, Burz discloses that the rigidity of the cushion can be adjusted by providing ribs (111) within the inner surface of the
cushion, the inner surface including inner walls ([0052] lines 1-10 of Burz). It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the rigidity of the walls of Grane by adding ribs as taught by Burz to provide enhanced optimization for different users.
Regarding claims 10, Grane discloses a cavity (13) but does not specifically disclose two cavities. However, Burz teaches (see fig. 9 of Burz) there are provided two transverse cavities (separated by 111) which are separated by a vertical wall (111). It would have been obvious to one of ordinary skill in the art at the time the invention was made to manufacture the cavity of Grane to include two cavities as taught by Burz to provide the advantage of enhanced support and comfort.

Claims 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grane.
Regarding claims 26 and 27, Grane discloses that the step of removing the core (23) from the cushion (1) leaves the single orifice (opening between flanges 6 and 7) in the cushion; the cushion (1) is elastic ([0007]) and able to be stretched ([0035] lines 1-5) but does not specifically disclose that the cushion is stretched to allow the core to be removed from the .

Allowable Subject Matter
Claims 16 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 
Applicant argues on page 13 last full paragraph that the C-shape of the core is only visible while looking parallel to the support plane.  However, Examiner notes that a limitation requiring a C-shape view from a specific plane is not found in the language if claim 1.  Grane teaches a core 23 that is C-Shaped as shown in fig. 7. The core maintains this shape even if a person changes direction and can no longer see it.  The C-shaped core lies in a horizontal plane as shown in fig. 7 which is parallel with the plane of mold 21.  The horizontal plane of the core is parallel with the horizontal support plane that contacts a user’s face.  Thus, Grane teaches these limitations as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LaToya M Louis/Primary Examiner, Art Unit 3785